I114th CONGRESS2d SessionH. R. 6207IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Valadao (for himself, Mr. Denham, Mr. Knight, Mr. Calvert, Mr. Curbelo of Florida, Mr. Sensenbrenner, Mr. Webster of Florida, Mr. Bishop of Michigan, Ms. Jenkins of Kansas, Mr. McClintock, Mr. Joyce, Mr. Costa, Mr. King of Iowa, Mr. Collins of New York, Mr. Nunes, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to make certain improvements in scheduling veterans for health care appointments. 
1.Short titleThis Act may be cited as the ACT to Improve VA Timing and Efficiency or the ACTivate Act. 2.Use of private entities to schedule and manage health care appointments (a)FindingsCongress finds the following: 
(1)There have been problems with scheduling veterans for health appointments with the Department of Veterans Affairs. (2)There is no defined process for scheduling such appointments, thus inhibiting the quality of health care provided to veterans by the Department. 
(3)A report by the Inspector General of the Department of Veterans Affairs shows that 64 percent of such appointments are scheduled outside of the 30-day target for timely care. (4)A report by the Northern Virginia Technology Council found that the exam-scheduling processes of the Department are insufficient and are a contributing factor in the overall backlog at medical facilities of the Department. 
(b)Award of contractsThe Secretary shall seek to award contracts to private entities to assist the Secretary with scheduling and managing appointments for hospital care and medical services by veterans enrolled in the patient enrollment system established by section 1705 of title 38, United States Code.  (c)ScopeThe Secretary shall ensure that the assistance provided pursuant to a contract awarded under subsection (b) augments the process by which the Secretary schedules and manages appointments for hospital care and medical services, including initial appointments, home health care visits, and follow-up appointments (including with respect to appointments with or for physicians, laboratory work, and tests).  
